DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-8 are pending
Claims 1-8 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 07/26/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 16-17 states “the electrode plates” and instead should state “the pair of electrode plates” to maintain consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 3 states “the electrode plates” and instead should state “the pair of electrode plates” to maintain consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 5 states “the two grooves” and instead should state “the two pole plate unit mounting grooves” to maintain consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 2 states “the electrode plates” and instead should state “the pair of electrode plates” to maintain consistency.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 4 states “of each electrode plate mounted” and instead should recite “of each of the pair of electrode plates” for further clarity and to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side” on line 5, “the raw water” on line 7, and “the outside” on line 11.  There is insufficient antecedent basis for these limitations in the claim.  Claims 2-8 are also rejected since these claims depend on claim 1.
Claim 3 recites the limitation "a pair of electrode plates” on line 2.  It is unclear whether Applicant is referring to the same ‘a pair of electrode plates’ as recited on line 7 of claim 1, or a different pair of electrode plates. 
Claim 4 recites the limitation "a pair of the electrode plates” on line 2.  It is unclear whether Applicant is referring to the same ‘a pair of electrode plates’ as recited on line 7 of claim 1, or a different pair of electrode plates.  Also, claim 4 recites the limitation “the two electrode plates” on line 6.  It is unclear whether Applicant is intending to refer to the same ‘a pair of electrode plates’ as recited earlier on line 3 of claim 4, or different electrode plates.  If Applicant is referring to the same electrode plates, Examiner suggests using consistent claim languages to avoid any confusion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH KYUNG HEE (KR 101747913 B1) (hereinafter “Kyung”) (see attached English description).

Regarding Claim 1:
Kyung teaches a portable mist device for providing sterilized hydrogen water mist (see FIG. 1) (see paragraphs 1, 15, 19 and 37) comprising:
a sterilized water generating module (2), which includes an upper container having a raw water inlet (upper container 21 including a raw water inlet 211), a lower container having a sterilized water outlet formed at the side (lower container 22 including a sterilizing water outlet 221), and a pole plate unit for generating sterilized water through underwater discharge of the raw water by a pair of electrode plates (pole plate unit 1 including a pair of electrode plates 11) (see paragraphs 19 and 37-40);
a lid housing disposed to be combined with the raw water inlet (lid housing 4) (see paragraph 45);
a spraying unit disposed at the sterilized water outlet to discharge the sterilized water in a mist form to the outside through an ultrasonic vibrator (spraying unit 3 and an ultrasonic vibrator 31) (see paragraphs 19 and 37); and
a power supply unit for supplying electric power to the pole plate unit and the ultrasonic vibrator (power supply unit 6) (see paragraph 37),
wherein the lower container has pole plate unit mounting grooves to detachably mount the pole plate unit (see paragraphs 19, 37-38, 41-42, 45, 57 and 65), the electrode plates are vertically mounted in the pole plate unit mounting grooves and the pole plate unit mounting grooves are located parallel with the sterilized water outlet (see paragraph 57 – “the pair of electrode plates 11 and/or the electrode plate unit 1 is located horizontally between the upper container 21 and the lower container 22…it may be inclined at an acute angle or positioned vertically.”).

Regarding Claim 2:
Kyung teaches the portable mist device according to claim 1, further comprising:
an upper housing for surrounding the upper container (upper housing 5) (see paragraph 46); and
a middle and lower housing for surrounding the lower container and the power supply unit (middle and lower housing 7) (see paragraph 48),
wherein the power supply unit is located below the lower container (see paragraphs 19, 37, and 47).

Regarding Claim 3:
Kyung teaches the portable mist device according to claim 1, wherein the pole plate unit includes a pair of electrode plates and a partition plate (separator) arranged between the electrode plates (see paragraphs 19, 37 and 41), and
wherein the pole plate unit mounting grooves are formed in such a way that the pole plate unit is detachably mounted (see paragraphs 19, 37-38, 41-42, 45, 57 and 65).

Regarding Claim 4:
Kyung teaches the portable mist device according to claim 1, wherein the lower container has two pole plate unit mounting grooves in which a pair of the electrode plates are individually attached and detached (see paragraphs 19, 37-38, 41-42, 45, 57 and 65), and
wherein a partition plate (separator) is formed between the two grooves to prevent physical contact of the two electrode plates (see paragraphs 19, 37 and 41).

Regarding Claim 5:
Kyung teaches the portable mist device according to claim 1, wherein each of the electrode plates has an electrode connection terminal extending and protruding in a vertical direction to a predetermined length from a lower end thereof (see paragraph 53 discussing terminals 111) (see paragraphs 55 and 57). 

Regarding Claim 6:
Kyung teaches the portable mist device according to claim 5, wherein the lower container has an electrode connection terminal through hole formed at a lower end thereof so that the electrode connection terminal of each electrode plate mounted through the pole plate unit mounting grooves pass therethrough (see paragraph 53 discussing terminals 111) (see paragraphs 55 and 57).

Regarding Claim 7:
Kyung teaches the portable mist device according to claim 1, wherein the lid housing has a gas discharge hole for discharging gas to the outside (air vent 212 for discharging gas) (see paragraphs 60 and 62-65),
wherein the gas discharge hole is stopped with a member made of a soft material (waterproof tape 214 covering the air vent 212) (see paragraphs 60 and 62-65), and
wherein the gas discharge hole stopping member is cut in a predetermined shape to be opened and closed depending on gas pressure (see paragraphs 60 and 62-65).




Regarding Claim 8:
Kyung teaches the portable mist device according to claim 1, wherein the lid housing has a magnet receiving recess to receive a magnet (lid housing 4) (see paragraph 45) (upper housing 5) (see paragraph 46), and
wherein a cover for covering the lid housing has a massage protrusion formed at a position corresponding to the magnet receiving recess to provide massage effect (lid housing 4) (see paragraph 45) (upper housing 5) (see paragraph 46).


Other References Considered
OH TAE JUN (KR 20140123796 A) teaches a portable mist device.

SHIN, YU JIN et al. (KR 101399575 B1) teaches an electrolytically sterilized water manufacturing device.

SUNG YEON GOOG (KR 20100057339 A) teaches a filter and portable moisture supply device.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773